DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 2 November 2020, in the matter of Application N° 15/660,935.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 13-25, and 31-40 are pending, where claims 15-20 remain withdrawn from consideration.
The amendment filed 29 September 2020 and entered on 2 November 2020 adds no new claims and cancels claims 2 and 8-12.  Claims 5-7 have been amended to depend from claim 1.  Claim 1 has been amended with the canceled limitations of claim 2 and to remove recitations directed to the non-elected proton donating entity.
No new matter has been added.
Thus, claims 1, 3-7, 13, 14, 21-25, and 31-40 now represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement(s) (IDS) filed 2 November 2020 is acknowledged and has been considered.


Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ remarks submitted with the now entered amendments in the response filed 2 November 2020, have been fully considered and are adequate in overcoming the previously maintained rejection.  Specifically, the after-final amendments had not been entered as the amendment excluding dimethyl aminoethyl methacrylate acrylates excluded one of two positively discussed embodiments for the elected proton-accepting polymers.  Based on this interpretation, the Examiner indicated that the subject matter of claims 2 and 5-7, specifically the embodiment of claim 6 was free of the prior art.
The Examiner withdraws this indication over each of the claims with the exception of claim 6.
Applicants’ amendments and, specifically the remarks have given the Examiner reason to revisit the teachings of Singh and are addressed in the newly presented obviousness rejection.
Thus, the while the current rejection over Singh is withdrawn, a new rejection, necessitated by the entered response is provided.











New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “dimethyl aminoethyl methacrylate based acrylates” renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by “based”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP §2173.05(d).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 13, 14, 21-25, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pre-Grant Publication Nº 2010/0291186 A1) in view of Lee et al. (Langmuir; 2007).
As amended, the instantly claimed composition comprises a drug reservoir which itself is recited as comprising an amine salt form of an active agent and a proton donating entity (polymer), wherein the composition does not comprise dimethyl aminoethyl methacrylate based acrylates (i.e., Eudragit ®E100).  The claim additionally recites the property that a neutral form of the active agent is generated by the reaction in the composition of the salt form of the active agent with the proton accepting polymer after the composition is applied to the skin.”  
The Examiner understands that this property limitation recites that the earlier claimed “amine salt” form of the drug undergoes a reaction due to its combination with the proton accepting polymer to become the free base form prior to being delivered to the intended recipient.  Thus, the broadest reasonable interpretation of the claimed composition is a transdermal patch comprising a drug reservoir comprising a proton-accepting polymer (with the noted polymer exclusion) and the salt form of an active agent.  The broadest reasonable interpretation is that said active agent may either be in the amine salt form or the free base form notably as its conversion to the free base form ahead of application is caused by the proton accepting polymer in which it is encased.
Singh discloses producing a patch for the transdermal delivery of tamsulosin, wherein said tamsulosin is present in an amount of at least about 1 wt% and is in the form of tamsulosin (i.e., free base or “neutral” form) or as a pharmaceutically acceptable salt thereof.  The composition is noted as also comprising a matrix modifier (see e.g., Abstract; claim 1).  The matrix modifier component is further disclosed in the reference as being defined by such hydrophilic mixtures which comprise polyvinylpyrrolidone (PVP) and polyethylene glycol (PEG).  See ¶[0034].  Motivation to define the matrix modifier component as a hydrophilic mixture stems from the observation that the matrix modifier facilitates homogenization of the adhesive matrix.  Claim 20 discloses that the matrix modifier is present in the composition in an amount ranging from about 5-20 wt%.
The Examiner notes that Singh’s definition for the matrix modifier includes a compound that is excluded from the instant claims: Eudragit® L100-55.  However, on further consideration of Applicants’ broad definition for the term “proton-accepting polymer,” the previously referred-to passage, ¶[0034] of Singh, is considered to still teach and suggest the limitation previously considered to be free of the art.  Therein, per Applicants, the definition of the term is open to any polymer which may be considered to accept protons.  In the instant case, Singh discloses that PVP, PEG, and mixtures thereof (i.e., alternative to or in the absence of Eudragit® L100-55) may comprise the drug matrix (see also claim 21).
The Examiner again recognizes that Singh does not disclose or discuss either PVP or PEG as possessing the recited functionality of being proton-accepting polymers.  However, the Examiner respectfully submits that a person of ordinary skill in the art at the time the instant invention was filed, would have reasonably expected these compounds as possessing this property.  Evidence supporting the Examiner’s position is provided by such state-of-the-art showings as Lee et al. which defines proton-accepting, water-soluble polymers as including polyethylene glycol (PEG) and poly(1-vinylpyrrolidone)(PVP) (see e.g., Abstract).
Thus, in view of the combined guidance in the prior art, the Examiner concludes that the practiced compositions of Singh continue to teach and suggest the limitations recited in claims 1, 5, and 7.
Claim 1 of the reference additionally teaches that the practiced patches comprise at least about 40 wt% of an adhesive component which comprises either polyisobutylene or a hydrophobic synthetic rubber.
Formation of the tamsulosin patch is taught as comprising dissolving a pharmaceutically acceptable salt form of tamsulosin in an aprotic solvent.  Such is considered to teach and suggest dissolution of a dry granular form of the active salt into said solvent (see e.g., ¶[0010]; Abstract).  The reference further defines the aprotic solvent as being such selected from such solvents as DMSO and m-methylpyrrolidone and that it is present in an amount ranging from  (see e.g., Abstract; claim 13).
Formation of a transdermal patch is also disclosed by the reference.  Paragraph [0044], for instance, teaches that the practiced composition may be extruded onto a suitable substrate or backing layer.  Paragraph [0052] additionally discloses that the patch composition will possess at least one adhesive matrix or layer, and more conveniently, multiple layers.
The backing layer is taught as possessing several properties including flexibility, drape, and occlusivity.  See ¶[0053].
Claim 35 of the reference discloses a method of treating a urological condition comprising administering to a patient suffering from or in danger of developing such a condition, a transdermal patch comprising a tamsulosin containing composition such as is practiced.  Urological conditions are further defined by the reference as including “evacuatory insufficiency” (aka acute urinary retention).  See ¶[0005].  Owing to the fact that the applied formulation of Singh is a transdermal patch, the Examiner reasonably concludes that any limitation requiring the patch to be applied to the user’s skin is readily met.
Lastly, the Examiner concludes based on the foregoing teachings of the reference, that a therapeutically effective blood concentration of the active agent is achieved, despite the reference appearing to not expressly teach the recited property.  Therein, the Examiner has provided a showing that the compositions of claims 1 and 23 are taught and suggested by the reference.  Similarly, the methods of transdermally administering an active agent of the recited formulations is disclosed.  Since, the recited compositions are disclosed as being administered to the skin of the user in need thereof, the Examiner concludes that a person of skill in the art at the time the instant invention was filed would have reasonably expected the active agent to reach a therapeutically effective blood concentration within the body.

Thus, based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
	Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All claims under consideration remain rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615